Case 2:20-cv-00778-JMV-SCM Document 8 Filed 03/13/20 Page 1 of 1 PageID: 69


                                                                          55 Madison Avenue, Suite 400
 The Atkin Firm, LLC                                                             Morristown, NJ 07960
              Attorneys at Law                                            400 Rella Boulevard, Suite 165
                                                                                     Suffern, NY 10901
 By: John C. Atkin, Esq.*                                                 Tel: (973) 314-8010
   ---                                                                    Fax: (833) 693-1201
 * Member of NJ, NY, and PA Bar                                           Email: JAtkin@atkinfirm.com


                                                      March 13, 2020

Via ECF

The Honorable John Michael Vazquez
United States District Court for the District of New Jersey
Martin Luther King Building & U.S. Courthouse
50 Walnut Street, Room 4015
Newark, NJ 07101

       Re:     Strike 3 Holdings, LLC v. John Doe subscriber assigned IP address
               69.112.9.128
               Dkt. No. 2:20-cv-00778-JMV-SCM

Judge Vasquez:

        I represent Plaintiff Strike 3 Holdings, LLC, in the above-referenced matter. I respectfully
write to inform the Court that the parties have reached an agreement in principle to settle this
matter. Accordingly, the parties consent to and respectfully request that the Court enter a 60-day
order, pursuant to Local Civil Rule 41.1(b).

       Thank you for your attention to this matter.

                                                      Respectfully Submitted,

                                                      /s/ John C. Atkin

                                                      John C. Atkin, Esq.

cc:    All Counsel of Record (via ECF)
